TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY
ROMA BLANKENSHIP, ) Docket No.: 2019-02-0171
Employee, )
v. ) State File No.: 21230-2019
BALLAD HEALTH, )
Self-Insured Employer. ) Judge: Brian K. Addington

 

COMPENSATION HEARING ORDER
GRANTING SUMMARY JUDGMENT

 

This case came before the Court on June 11, 2020, on Ballad Health’s Motion for
Summary Judgment. Ballad contended Ms. Blankenship could not prove that her injury
arose primarily from her work and asked that the Court dismiss her claim. For the
following reasons, the Court grants summary judgment and dismisses the case.

History

Ms. Blankenship worked as a CNA for Ballad. She alleged a December 2018 injury
to her legs due to excessive walking. She sought treatment with Dr. William Brashear, and
after she reported her injury, with panel physician Michael Anders. Neither physician
primarily related her injury to her work. This Court twice found her evidence insufficient
to award benefits following expedited hearings.

Facts

Ballad filed a Statement of Undisputed Material Facts with citations to the record
under Tennessee Rules of Civil Procedure 56.03. The relevant undisputed facts were:

1. After obtaining and considering Employee’s history and examining her
on February 5, 2019, Dr. Anders determined as follows: he “cannot
attribute 51% of her condition to her work activity”; under the definition
of work injury in Tennessee, “the condition is considered non-work

? oe

related”; Employee’s “ongoing symptoms do not meet this definition of

1
‘an injury by accident, a mental injury, or occupational disease including
diseases of the course and scope of employment’”; and Employee’s
employment “did not contribute more than 51% in causing her current

symptoms.”

2. After recetving Dr. Anders’s opinion on medical causation, Employee
saw Dr. William Brashear, of Appalachian Orthopedic Associates, for
treatment. At Employee’s March 26, 2019 appointment with Dr.
Brashear, he diagnosed Employee with bilateral patellofemoral
osteoarthritis and made this observation: “At this time, I [Dr. Brashear]
do feel this is an exacerbation of an underlying problem; however, again
Ihave discussed with her not all people have arthritic manifestations even
though they have radiographic findings of it.”

Ms. Blankenship did not file a response to the Statement of Undisputed Facts and
did not appear for the in-person hearing on the motion. The Court and Ballad’s counsel
waited for over ten minutes for her to appear.

Ballad argued that no physician provided a causation opinion that Ms.
Blankenship’s injury arose primarily from her work. Dr. Anders, the authorized physician,
concluded her condition was not primarily related to her work. Her own physician, Dr.
Brashear, merely found an exacerbation without giving an opinion of whether her condition
arose primarily from her work. Thus, the undisputed facts establish that Ms. Blankenship
has no physician opinion that primarily relates her condition to her work, and the Court
should dismiss her claim for benefits with prejudice.

Legal Analysis

Tennessee Rules of Civil Procedure 56 provides specific filing requirements for
both parties in summary judgment cases. Specifically, as the moving party, Ballad is
required to file a statement of undisputed material facts with citations to the record. It did
so. As the nonmoving party, Ms. Blankenship is required to respond to Ballad’s statement
of undisputed facts, stating her agreement with them or demonstrating how they are
disputed. Tenn. R. Civ. P. 56.03. She did not do so. For this reason, the Court considers
Ballad’s motion unopposed and turns to whether summary judgment is appropriate.

Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is NO genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04. To prevail, Ballad must do one of two things:
(1) submit affirmative evidence that negates an essential element of Ms. Blankenship’s
claim for permanent disability benefits, or (2) demonstrate that her evidence is insufficient
to establish entitlement to those benefits. Tenn. Code Ann. § 20-16-101 (2019); see also
Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

Based on the undisputed facts, the Court holds that Ballad submitted affirmative
evidence that Ms. Blankenship’s condition did not arise primarily from her employment.
The only medical opinions are those of Drs. Brashear and Anders, neither of which
concluded her condition primarily arose from her work. Having carefully reviewed and
considered the evidence in the light most favorable to Ms. Blankenship, the Court grants
Ballad’s summary judgment motion.

IT IS, THEREFORE, ORDERED AS FOLLOWS:
1. Ms. Blankenship’s claim is dismissed on the merits with prejudice to its refiling.
2. The filing fee of $150.00 is taxed to Ballad under Tennessee Compilation Rules and

Regulations 0800-02-21-.06 (August 2019), for which execution may issue as
necessary.

3. Ballad shall prepare and submit the SD2 for this case within ten days of the date of
judgment.

4. Absent an appeal, this order becomes final in thirty days.

ENTERED June 16, 2020.

/S/ Brian K. Addington
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claims
 

CERTIFICATE OF SERVICE

I certify a copy of this Order was sent as indicated on June 16, 2020.

 

Name Certified | Fax | Email Service sent to:
Mail

 

140 Painter Rd.
Fall Branch, TN 37656
catherine62kylie @ gmail.com

Roma Blankenship, x
Employee

 

4 mforrester @hsdlaw.com

Michael Forrester,
amcknight @hsdlaw.com

Employer’s Attorney

 

 

 

 

 

 

PENNY SHRUM, COURT CLERK
Court of Workers’ Compensation Claims

we.courtclerk @tn.gov
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082